 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated June 27, 2013, is made
by and among CLAIMSNET.COM INC., a Delaware corporation (hereinafter referred to
as the “Seller”); and THOMAS MICHEL, a resident of Arul, Switzerland, NATIONAL
FINANCIAL CORPORATION with offices located in Arlington, Texas and JOHANN R.
SCHELLENBERG, a resident of Zollikon, Switzerland and NOVINVEST ASSOCIATED S.A.
with offices in Panama City, Panama (each individually and jointly "Buyer").

 

RECITALS

 

Seller is the sole shareholder of ANC Holdings, Inc. a Texas corporation
(referred to herein as the “Company”).

 

Buyer wishes to purchase from Seller all of issued and outstanding shares (the
“Shares”) of Company common stock (the “Company Common Stock”), which are owned
by Seller, and Seller is willing to sell all of Seller's Shares to Buyer upon
the terms and conditions contained in the following Agreement.

 

NOW, THEREFORE, the parties agree as follows:

 

ARTICLE I

 

RECITALS

 

The above recitals are true and correct and are hereby made a part of this
Agreement by this reference.

 

ARTICLE II

 

PURCHASE AND SALE OF THE STOCK

 

2.1     Purchase and Sale. Seller hereby agrees to sell to Buyer, and Buyer
agrees to buy from Seller, all of the Company’s issued and outstanding Shares.

 

2.2     Purchase Price and Terms. Subject to the terms and conditions of this
Agreement and in reliance on the representations and warranties herein
contained, and in consideration of the sale, conveyance, transfer and delivery
of the Shares as provided for in this Agreement, Buyer hereby agrees to relieve
and forever discharge Seller from the payment of any accrued interest, and
principal or any other obligation with respect to each of the promissory notes
issued by Seller to Buyer, including any amendments thereto, listed on Exhibit
"A" and incorporated by reference herein (the "Notes").

 

 
1

--------------------------------------------------------------------------------

 

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller hereby represents and warrants the following to Buyer:

 

3.1     Company Organization. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the state of Texas.

 

3.2     Ownership and Options. All of the Company’s issued and outstanding
Shares of Company Common Stock are owned by Seller. Such Shares are validly
issued, fully paid and nonassessable and are owned by Seller, free and clear of
all encumbrances or claims. Neither Seller nor the Company has any issued and
outstanding options, warrants, rights, convertible debt or other securities,
contracts, commitments, understandings or arrangements of any kind by which
Seller is bound to transfer its existing ownership interest in any of the Shares
or by which the Company is required to issue any additional Shares of the
Company Common Stock or any other securities at any time.

 

3.3     Authorizations. The sale of the Shares by Seller has been authorized and
approved by Seller’s Board of Directors. Seller has full power and authority to
enter into this Agreement and to carry out the sale of the Shares contemplated
hereby, free and clear of any liens, encumbrances or claims of any kind
whatsoever

 

3.4     No Violation. Seller’s sale of the Shares to Buyer pursuant to this
Agreement will not violate any article of organization, bylaw, law, or
regulation of any governmental authority, or any agreement applicable to Seller
or the Company, including but not limited to any lease, loan agreement or
operating agreement, or any instrument, or any license, franchise or permit, or
subject to any order, writ, injunction or decree, that would be breached or
violated, or that would require notice or consent or approval, by Seller’s
execution, delivery and performance of this Agreement. Seller will comply with
all applicable laws and with all applicable rules and regulations of any
governmental authority, in connection with its execution, delivery and
performance of this Agreement and the transactions contemplated hereby.

 

3.5     Balance Sheet. Seller has provided Buyer with an unaudited balance sheet
(the “Balance Sheet”) of the Company as of May 31, 2013, which fairly presents
the Company’s financial position in all material respects as of such date (the
Balance Sheet Date”) and which is attached hereto as Exhibit "B" and
incorporated by reference herein.

 

3.6     Assets. Except as disclosed on Schedule 3.6, the Company has good and
marketable title to all of the assets reflect on the Balance Sheet free and
clear of all mortgages, security interests, liens, pledges, claims, escrows,
options, rights of first refusal, indentures, easements, licenses, security
agreements or other similar agreements, arrangements, contracts, commitments,
understandings, obligations, royalties, charges or encumbrances of any kind or
character. The Company’s assets include the following:

 

 
2

--------------------------------------------------------------------------------

 

 

Real Property. None

 

Equipment. All of the Company’s machinery, equipment, furniture, fixtures, and
other personal property and all of the Company’s fixed assets (the “Personal
Property”).

 

Cash and Accounts Receivable. All of the Company’s cash, cash equivalents,
certificates of deposit, notes receivable (and security therefor), accounts
receivable and all other receivables of any other kind.

 

Records. All of the Company’s files, documents, books and financial and business
records relating to the Company’s business, including without limitation, the
Company’s billing records, advertising studies or consulting reports, marketing
and demographic data, sales correspondence, customer and prospective customer
lists, promotional materials, credit and sales reports, all written contracts,
insurance claims, warranties, logs, software programs and books and records
relating to employees, financial, accounting, taxation and operation matters.

 

Licenses. All licenses that are used by the Company to conduct its business.

 

Inventory. All inventories and other supplies pertaining to the Company’s
operations on hand or at third party premises or in transit including any rights
of the Company to warranties received from suppliers.

 

Intellectual Property. All of the Company’s right, title and interest in and to
(i) company name “ANC Holdings, Inc.” and any trade names, service marks,
trademarks, domain names and logos, including all of the goodwill of the
Company’s business associated therewith, including, but not limited to, the name
"Claimsnet.com", (ii) any United States and foreign issued and pending patents,
any United States and foreign copyrights, whether or not registered, rights of
publicity, franchises, any technology rights and licenses, including computer
software and any proprietary know-how, trade secrets, inventions, discoveries,
developments, research, and formulas, whether or not patentable, and any other
proprietary information or property relating to the Company’s current business,
and (iii) any improvements, updates, enhancements or modifications related to
any of the foregoing (hereinafter collectively referred to as “Intellectual
Property Assets”).

 

Other Intangibles. All of the Company’s right, title and interest in and to its
client list, open bonds and policies, web addresses, telephone numbers,
licenses, permits, options and any inventions, developments and ideas.

 

Contracts; Prepaids; Materials. All of the Company’s right title and interest
arising from any prepaid expenses, customer contracts, customer lists,
outstanding offers, sales records, advertising materials, and any other
contracts, agreements, assets and things of value now beneficially owned or
acquired by the Company at or before the Closing Date, whether tangible or
intangible, real or personal, inchoate, partial or complete, fixed or
contingent, of every kind and description and wherever situated.

 

 
3

--------------------------------------------------------------------------------

 

 

3.7     No Liabilities; Claims. The Company has no liabilities, obligations or
claims of the type required to be reflected on a balance sheet prepared in
accordance with GAAP, except for (i) liabilities included or reflected on the
Balance Sheet or (ii) obligations arising in the ordinary course of business
subsequent to the Balance Sheet Date (the “Expected Liabilities”). No amount is
owed by the Company to any employee, officer, director, or shareholder of
Seller. Except as set forth in Schedule 3.7, Seller does not know of any basis
for the assertion against the Company of any liability loss or obligation of any
nature (whether absolute, known or unknown, accrued, fixed, contingent,
liquidated, unliquidated, due or to become due, or otherwise) except for the
Expected Liabilities.

 

3.8     Litigation. There is no suit, action or proceeding pending (or demands
for collective bargaining) or, to, the knowledge of Seller, threatened against
the Company or Seller relating to the Company or this Agreement.

 

3.9     Tax Matters. The Company has paid all of its tax liabilities and, to
Seller’s knowledge, neither the Internal Revenue Service nor any other taxing
authority has filed any judgment, lien, assessment or has made any other claim
that taxes, interest or penalties, of any kind are owed.

 

3.10   Absence of Certain Changes or Events. Except as set forth in Schedule
3.10, the Company has not engaged in any transactions out of the ordinary course
of business since January 1, 2013 including, but not limited to, declaring any
dividends, selling any securities or ownership interest, issuing any options,
warrants, or convertible debt, acquiring or disposing of any assets except in
the ordinary course of business, incurring any obligation or debt, other than
the Notes, of more than Ten Thousand Dollars ($10,000.00), establishing any
retirement plan or fringe benefits, making any loans, changing any compensation
arrangement, been involved in any litigation, received any threats of claims or
litigation from any third party,

 

3.11   Trade Secrets. Seller agrees to not disclose or make available to any
person, without the prior written consent of Buyer, any trade secrets or
confidential information belonging to the Company.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

4.1     Organization; Good Standing. The corporate parties of Buyer are duly
formed, validly existing and in good standing under the legal requirements of
the jurisdictions in which they were organized.

 

4.2     Authority. Buyer has the requisite power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery by Buyer of
this Agreement, and the performance by Buyer of its obligations hereunder, have
been duly and validly authorized by all necessary action. This Agreement has
been duly and validly executed and delivered by Buyer and constitutes the legal,
valid and binding obligation of Buyer enforceable against Buyer in accordance
with its terms and conditions, except that the enforcement hereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, arrangement or other similar legal requirements relating to or
affecting the rights of creditors generally, or by general equitable principles.

 

 
4

--------------------------------------------------------------------------------

 

 

4.3     No Conflicts. The execution and delivery by Buyer of this Agreement, and
the performance by Buyer of its obligations under this Agreement do not and will
not:

 

a) conflict with or result in a violation or breach of any Charter or Articles
of Incorporation or Association documents of any corporate party of Buyer;

 

b) result in a breach of or a default under (or give rise to a right of
termination, modification, cancellation or acceleration) under any Contract to
which Buyer is a party; or

 

c) conflict with or violate any legal requirement applicable to Buyer, except
for such conflicts and violations as would not reasonably be expected to result
in a material adverse effect.

 

4.4     Legal Proceedings. There are no proceedings pending, threatened or, to
Buyer's knowledge, contemplated against Buyer before or by any governmental
authority, that seeks an order restraining, enjoining or otherwise prohibiting
or making illegal any of the transactions contemplated by this Agreement.

 

4.5     Consents and Governmental Approvals and Filings. No consent, approval or
action of, filing with or notice to any director, shareholder, partner, joint
venturer, creditor, investor, governmental authority or any other person is
required in connection with the execution, delivery and performance of this
Agreement by Buyer or the consummation of the transactions contemplated hereby.

 

4.6     Broker's Commissions. Buyer has not, directly or indirectly, entered
into any contract with any person that would obligate Buyer or any of its
affiliates to pay any commission, brokerage fee or "finder's fee" in connection
with the transactions contemplated herein.

 

4.7     Acquisition as Investment. Buyer is acquiring the Shares for its own
account as an investment without the present intent to sell, transfer or
otherwise distribute the same to any other person. Buyer has made its own
analysis of the Shares, the Company and the Company's assets and liabilities for
the purpose of acquiring the Shares, and Buyer has had reasonable and sufficient
access to documents, other information and materials as it considers appropriate
to make its evaluations. Buyer acknowledges that the Shares are not registered
pursuant to the Securities Act of 1933, as amended (the “1933 Act”), and that
none of the Shares may be transferred, except pursuant to an effective
registration statement or an applicable exemption from registration under the
1933 Act.

 

 
5

--------------------------------------------------------------------------------

 

 

4.8     Buyer's Knowledge. Buyer is a stockholder of Seller and prior to the
consummation of the transaction between Seller and TransCoastal Corporation was
a significant stockholder of Seller and therefore, is familiar with Seller and
the Company. Buyer has no knowledge of any fact or circumstance that would make
Seller's representations regarding the Company, its assets, liabilities or
business untrue or incorrect. Also, except for the specific representations and
warranties expressly made by the Seller in Article III of this Agreement, Buyer
acknowledges and agrees that Seller is not making any representation or
warranty, expressed or implied, at law or in equity, in respect of the Company,
including its business, assets, liabilities, operations, prospects, or
prospects, or condition (financial or otherwise).

 

4.9     No Other Third Party Debt. The Notes are the only third party non-trade
debt owed by the Company and Exhibit "A" accurately contains the proper amount
of principal and accrued interest owed each respective Buyer as of the date of
Closing.

 

ARTICLE V

 

CLOSING

 

5.1     Closing. A closing (the “Closing”) shall be held on June 20, 2013 at
2:00 P.M. at the offices of Seller or at some other time and place mutually
agreed upon or at such time and place as the Seller and Buyer shall mutually
designate (the “Closing Date”).

 

5.2     Deliveries at Closing.

 

(a)     At the Closing, Seller shall transfer and assign to Buyer all of the
Shares. Seller shall deliver to Buyer a stock certificate evidencing such
Shares, a duly executed stock power and all third party consents, if any, as may
be appropriate or necessary to effect the transfer to Buyer of the Shares. All
agreements, certifications and other documents required to be executed and
delivered by Seller and others hereunder at the Closing shall be duly and
validly executed and delivered.

 

(b)     At the Closing, Seller shall deliver to Buyer the resignation of the
officers and directors of the Company.

 

(c)     At the Closing, Buyer shall reaffirm the statements and representations
to Seller contained in each of the letters from Buyer attached hereto as Exhibit
"C" as provided herein.

 

(d)     At Closing and after the Closing, at Buyer’s request and without further
consideration from Buyer, Seller shall execute and deliver such release
documents and other instruments and take such other action as Buyer reasonably
may require to convey, transfer to and vest in Buyer 100% ownership of the
Shares.

 

(e)     From time to time after the Closing, at Seller’s request and without
further consideration from Seller, Buyer shall execute and deliver such release
documents and other instruments and documents and take such other action as
Seller reasonably may require to document or otherwise certify that the Notes
are no longer the obligations of Seller.

 

 
6

--------------------------------------------------------------------------------

 

 

ARTICLE VI

 

INDEMNIFICATION

 

6.1     Indemnification. Buyer agrees to indemnify Seller against any loss,
damage, or expense (including but not limited to reasonable attorneys’ fees)
incurred or sustained by Seller as a result of (a) any breach of this Agreement
by Buyer; (b) any inaccuracy in any of the representations or warranties made by
Buyer in this Agreement; (c) any failure to perform any covenant or agreement of
Buyer contained in this Agreement or any agreement or instrument furnished by
Buyer to Seller pursuant to this Agreement, or (d) any inaccuracy or
misrepresentation in any certificate or other document or instrument delivered
by Buyer in accordance with any provision of this Agreement.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

7.1     Waiver of Compliance; Consents. Any failure of the parties to insist
upon strict compliance with the terms of this Agreement shall not be a waiver by
any party to insist upon strict subsequent compliance with this Agreement and
shall not operate as a waiver of, or estoppel with respect to, any subsequent or
other failure.

 

7.2     Expenses. All parties shall pay their own expenses incurred in
connection with this Agreement and the transactions contemplated herein.

 

7.3     Public Announcements.  The parties shall consult with each other prior
to issuing any publication or press release of any nature with respect to this
Agreement or the transactions contemplated hereby and shall not make or issue,
or cause to be made or issued, any such publication or press release prior to
such consultation and without the prior written consent of the other party
(which consent shall not be unreasonably withheld or delayed) except to the
extent, but only to such extent, that, in the opinion of the party issuing such
publication or press release, such announcement or statement may be required by
legal requirement, any SEC law or regulation, any listing agreement with any
securities exchange or any securities exchange regulation, in which case the
party proposing to issue such publication or press release shall use its
reasonable efforts to consult in good faith with the other party before issuing
any such publication or press release and shall reasonably cooperate with the
other party in good faith with respect to the timing, manner and content of
disclosure.

 

7.4     Survival. The representations and warranties of the parties in Articles
III and IV and the indemnity provided in Article VI hereof shall survive the
performance of this Agreement.

 

7.5     No Waiver. The respective representations and warranties of each of the
parties hereto and contained herein or in any certificates or other documents
delivered prior to or at the Closing are true, accurate and correct and shall
not be deemed waived or otherwise affected by any investigation made by Buyer.

 

 
7

--------------------------------------------------------------------------------

 

 

7.6     Notices. All claims, notices, requests, demands and other communication
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered by either hand or by courier or three (3) days
after being mailed, first class certified mail, return receipt requested, with
postage paid, whether the return receipt is signed or not:

 

If to Seller to:    Claimsnet.com, Inc.

17304 Preston Road, Suite 700
Dallas, Texas 75252
Attn: Mr. Stuart Hagler, CEO

 

or to such other person or address as such party shall furnish to Buyer in
writing.

 

If to Buyer to:   Mr. Thomas Michel

Sonnacker 44

CH-8905 Arni

Switzerland

 

Mr. Johann Rudolf Schellenberg

Oescherstrasse 24

CH-5702 Zollikon

Switzerland

 

Novinvest Associated S.A.

53rd E Street

Urbanizacion Marbella

Panama City, Panama

 

National Financial Corporation

4101 W. Green Oaks, Suite 305-307

Arlington, Tx. 76015

 

or to such other person or address as Buyer shall furnish to Seller in writing.

 

7.7     Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, successors and permitted assigns, but neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned by Seller or
the other parties hereto without the prior written consent of Buyer and Seller.

 

7.8     Governing Law; Dispute Resolution.

 

(a)     This Agreement shall be governed by the laws of the state of Texas
(regardless of the laws that might otherwise govern under applicable principles
of conflicts of law of the state of Texas) as to all matters including, but not
limited to, matters of validity, construction, effect, performance and remedies.

 

 
8

--------------------------------------------------------------------------------

 

 

(b)     Any dispute between any of the parties hereto or any claim by a party
against another party arising out of or relating to this Agreement or relating
to any alleged breach thereof shall be determined solely and exclusively by
arbitration to take place in Dallas, Texas USA before the American Arbitration
Association and in accordance with its rules then existing. Each party shall pay
its own costs associated with any such arbitration.

 

7.9     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any counterpart received
by facsimile or email shall be treated as an original.

 

7.10     Neutral Interpretation. This Agreement constitutes the product of the
negotiation of the parties hereto. Each party has had the opportunity to consult
with independent legal counsel to protect their own individual interests. Each
party agrees that this Agreement accurately reflects their agreement.
Accordingly, this Agreement shall not be interpreted in favor of or against any
party based upon the source of the draftsmanship hereof.

 

7.11     Headings. The article and section headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

7.12     Entire Agreement. This Agreement, which term as used throughout,
includes the Exhibits hereto, embodies the entire agreement and understanding of
the parties hereto in respect of the subject matter contained herein. There are
no restrictions, promises, representations, warranties, covenants or
undertakings other than those expressly set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings between the parties
with respect to such subject matter. This Agreement may not be amended except in
a writing signed by the parties hereto.

 

7.13     Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall not invalidate the remaining provisions
hereof, and such prohibition or unenforceability in any jurisdiction shall not
invalidate or render enforceable unenforceable such provision in any other
jurisdiction, and any such provision, to the extent invalid or unenforceable,
shall be replaced by a valid and enforceable provision that comes closest to the
intention of the parties underlying such invalid or unenforceable provision.

 

7.14     Exclusivity of Agreement. The parties hereto have voluntarily agreed to
define their rights, liabilities and obligations respecting the subject matter
of this Agreement exclusively in contract pursuant to the express terms and
provisions of this Agreement, and the parties hereto expressly disclaim that
they are owed any duties or are entitled to any remedies not expressly set forth
in this Agreement. The sole and exclusive remedies for any breach of the terms
and provisions of this Agreement (including any representations and warranties
set forth herein) shall be those remedies available at law or in equity for
breach of contract only (as such contractual remedies may be further limited or
excluded pursuant to the express terms of this Agreement), and the parties
hereto hereby waive and release any and all tort claims and causes of action
that may be based upon, arise out of or relate to this Agreement, or the
negotiation, execution or performance of this Agreement (including any tort
claim or cause of action based upon, arising out of or related to any
representation or warranty made in or in connection with this Agreement or as an
inducement to enter into this Agreement).

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on the
date first hereinabove set forth.

 

 

 

BUYER:

 

\s\_Thomas Michel ______________

Thomas Michel, Individually

 

\s\ Johann Rudolf Schellenberg ____

Johann Rudolf Schellenberg, Individually

 

 

NATIONAL FINANCIAL CORPORATION

 

By: _\s\_ Johann Rudolf Schellenberg

Name: Johann Rudolf Schellenberg

Title: _Chairman_________________

 

 

NONINVEST ASSOCIATION S.A.

 

By: _\s\_ Johann Rudolf Schellenberg

Name: Johann Rudolf Schellenberg

Title: Representive_____________

 

 

SELLER:

 

CLAIMSNET.COM INC.

 

By: _\s\ Stuart Hagler______________

      Stuart Hagler, CEO

 

 
10

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Claimsnet.com Inc.

Notes Payable

June 30, 2013

 

HOLDER

DATE

INTEREST

RATE

DUE DATE

PRINCIPAL

ACCRUED

INTEREST

TOTAL

Michel #2

9/16/08

    1.75 %

on demand

  $ 30,000   $ 3,520   $ 33,520

Michel #3

9/29/08

    1.75 %

on demand

    20,000     2,311     22,311

Michel #4

10/13/09

    1.75 %

on demand

    30,000     2,377     32,377

Michel #5

2/16/10

    1.75 %

on demand

    35,000     2,411     37,411

Michel #6

3/2/11

    1.75 %

on demand

    15,000     613     15,613

Michel #2C

1/23/07

    1.75 %

on demand

    10,000     1,998     11,998

NFC #1

11/16/06

    1.75 %

on demand

    100,000     27,297     127,297

NFC #2

12/13/07

    1.75 %

on demand

    100,000     16,102     116,102

NFC #3

8/20/08

    1.75 %

on demand

    50,000     6,051     56,051

NFC #4

10/28/08

    1.75 %

on demand

    50,000     5,579     55,579

NFC #5

11/26/08

    1.75 %

on demand

    50,000     5,380     55,380

NFC #6

1/6/09

    1.75 %

on demand

    100,000     10,225     110,225

NFC #7

2/4/09

    1.75 %

on demand

    100,000     9,987     109,987

NFC #8

4/15/09

    1.75 %

on demand

    75,000     7,059     82,059

NFC #9

5/11/09

    1.75 %

on demand

    100,000     9,198     109,198

NFC #10

7/28/09

    1.75 %

on demand

    25,000     2,139     27,139

NFC #11

3/18/10

    1.75 %

on demand

    80,000     5,313     85,313

NFC #12

5/3/11

    1.75 %

on demand

    40,000     1,515     41,515

Novinvest

9/9/10

    1.75 %

9/2013

    50,000     1,582     51,582

Schellenberg #1

6/6/02

    1.75 %

on demand

    35,000     21,998     56,998

Schellenberg #2

8/1/02

    1.75 %

on demand

    10,000     2,897     12,897

Schellenberg #3

3/2/11

    1.75 %

on demand

    15,000     613     15,613

Schellenberg #4

7/27/11

    1.75 %

on demand

    25,000     845     25,845

Schellenberg #5

8/29/11

    1.75 %

on demand

    25,000     806     25,806

Schellenberg #6

9/29/11

    1.75 %

on demand

    25,000     768     25,768

Schellenberg #7

10/31/11

    1.75 %

on demand

    25,000     730     25,730

Schellenberg #8

11/30/11

    1.75 %

on demand

  $ 25,000     694     25,694

Schellenberg #9

1/17/12

    1.75 %

on demand

  $ 25,000     637     25,637

Schellenberg #10

2/8/12

    1.75 %

on demand

  $ 25,000     609     25,609

Schellenberg #11

4/26/12

    1.75 %

on demand

  $ 25,000     517     25,517

Schellenberg #12

9/7/12

    1.75 %

on demand

  $ 25,000     356     25,356

Schellenberg #13

3/27/13

    1.75 %

on demand

  $ 20,000     92     20,092

Schellenberg #14

4/30/13

    1.75 %

on demand

  $ 25,000     76     25,076                 $ 1,390,000   $ 152,293   $
1,542,293

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Claimsnet.com Inc.

Notes Payable

May 31, 2013

 

Current Assets

       

Cash & Cash Equivalents

  $ 32,312

Accounts Receivable

    295,524

Allowance for Doubtful A/R

    (3,981 )

Employee Receivables

    4,000

Prepaid and Other Assets

    16,993

Prepaid Insurance

    33,015

Deposits

    6,232

Total Current Assets

    384,095          

Fixed Assets

       

Software Purchases

    192,410

Software Development

    1,999,358

Computer Hardware

    68,928

Furniture & Fixtures

    58,899

Leasehold Improvements

    34,796

Leased Equipment

    129,091

Total Fixed Assets

    2,483,482          

DD&A - Software Purchases

    (192,410 )

DD&A - Software Development

    (1,999,358 )

DD&A - Computer Hardware

    (68,928 )

DD&A - Furniture & Fixtures

    (58,682 )

DD&A - Leasehold Improvements

    (34,796 )

DD&A - Leased Equipment

    (129,091 )

Total Accumulated Depreciation & Amortization

    (2,483,265 )          

Total Fixed Assets, Net of Accumulated Depreciation & Amortization

    217          

Intangible and Other Assets

    -          

Total Intangible and Other Assets

    -          

TOTAL ASSETS

  $ 384,313          

LIABILITIES & STOCKHOLDERS' EQUITY

       

Current Liabilities

       

Accounts Payable

  $ 445,236

Accrued Payroll

    35,440

Accrued Vacation

    52,592

Accrued Sales Tax

    2,127

Accrued Liabilities

    (74,784 )

Deferred Revenue

    9,333

Notes Payable - Short Term

    1,390,000

Convertible Notes Payable - Short Term

    -

Accrued Interest

    150,295

Total Current Liabilities

    2,010,239          

Long Term Liabilities

       

Long Term Note Payable

    -

Total Long Term Liabilities

    -          

Total Liabilities

    2,010,239          

Stockholders' Equity

       

Retained Deficit

    (1,625,927 )

Total Stockholders' Equity

    (1,625,927 )          

TOTAL LIABILITIES & STOCKHOLDERS' EQUITY

  $ 384,312

 

 


--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

1. Letter Agreement to purchase ANC Holdings, Inc. dated May 28, 2013 between
Claimsnet.com and National Financial Corporation.

 

2. Letter Agreement to purchase ANC Holdings, Inc. dated May 28, 2013 between
Claimsnet.com and Novinvest Associated S.A.

 

3. Letter Agreement to purchase ANC Holdings, Inc. dated May 28, 2013 between
Claimsnet.com and Mr. Johann Rudolf Schellenberg.

 

4. Letter Agreement to purchase ANC Holdings, Inc. dated May 28, 2013 between
Claimsnet.com and Mr. Thomas Michel.

 